Citation Nr: 1032634	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter





INTRODUCTION

The Veteran had active military service from October 1997 to 
August 2001.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During the pending appeal, the Veteran moved to Hawaii, and the 
RO in Honolulu now has jurisdiction of his case.  The Veteran 
presented oral testimony at a videoconference hearing before the 
undersigned in February 2005.  A copy of the hearing transcript 
is attached to the claims file.  

The Board remanded the claim in July 2009 for additional 
development.  It now returns for further review. 

The issue of severance of service connection for major depression 
has been implicitly raised by a VA psychiatric examiner in 
February 2010, who found the original diagnosis of major 
depression to be medically erroneous.  The Board notes that, 
subject to the limitations of 38 C.F.R. §§ 3.114 and 3.957, a 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or other proper medical 
authority certifies that the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d).  Such an action has not been undertaken by the RO.  
Therefore, the Board does not have jurisdiction over the issue, 
and it is REFERRED to the RO for any action deemed appropriate.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).





FINDINGS OF FACT

1.  For the entire rating period beginning up to one year prior 
to the September 16, 2003, date of claim for TDIU, the Veteran's 
service-connected disabilities have not precluded him from being 
substantially gainfully employed.  His service-connected 
disabilities consist of major depression, rated 50 percent 
disabling from August 11, 2001; ununited fracture of the spine at 
C6-C7, rated 10 percent disabling from August 11, 2001, and 20 
percent disabling effective from October 17, 2003; tinnitus, 
rated zero percent disabling from August 11, 2001, and 10 percent 
disabling from October 17, 2003; and migraine headaches, rated 
zero percent disabling from August 11, 2001, and 10 percent 
disabling from October 17, 2003.  

4.  For the entire rating period beginning up to one year prior 
to the September 16, 2003, date of claim for TDIU, the 
evidentiary record has not presented such an exceptional or 
unusual disability picture with regard to his service-connected 
disabilities as to result in conditions such as marked 
interference with employment or prolonged periods of 
hospitalization, so as to preclude his obtaining or maintaining 
substantially gainful employment and to render the regular 
schedular standards inapplicable, so as to warrant referral of 
the case to the Director of the Compensation and Pension Service 
for consideration of an extraschedular rating.



CONCLUSION OF LAW

For the entire rating period beginning up to one year prior to 
the September 16, 2003, date of claim for TDIU, entitlement to 
TDIU has not been warranted, and referral of the claim for TDIU 
on an extraschedular basis is also not warranted.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  A claim for TDIU, for purposes of such notice, may be 
deemed a claim for increased rating.

The Veteran was not afforded VCAA notice addressing the TDIU 
claim prior to the RO's October 2003 decision denying that claim.  
However, by a letter in July 2004 he was afforded such notice; 
and was afforded further VCAA notice including by an additional 
development letter in October 2008.  These VCAA letters were 
followed by readjudication of the claim by the RO or the Appeals 
Management Center (AMC) by multiple SSOCs, including most 
recently in April 2010.  These VCAA letters informed the Veteran 
of the notice and duty-to-assist provisions of the VCAA, and of 
the information and evidence necessary to substantiate the claim 
for TDIU, as well as informing of the respective roles of the 
Veteran and VA in developing the claim and obtaining evidence, 
with the ultimate responsibility for ensuring that relevant 
evidence is obtained resting with the Veteran.  These letters 
also provided the Veteran with general notice of the evidence 
required to satisfy the claim for TDIU.  He was also afforded 
notice of how disability ratings and effective dates are 
assigned, by the notice letter afforded him in October 2008.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO appropriately assisted him 
in obtaining indicated treatment and evaluation records, and 
vocational rehabilitation folder records, and associated all 
records obtained with the claims folder.  Service treatment 
records were previously obtained and associated with the claims 
file.  The RO also informed the Veteran, including in the 
appealed rating action and by an SOC and SSOCs, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of his claim.  

Although the Board recognizes that disabilities such as the 
Veteran's cervical spine disorder, migraine headaches, tinnitus, 
and major depression may alter in severity at any time, judicial 
efficiency precludes continuous updating of the evidentiary 
record so as to assure that no more recent event or disease 
progression as pertaining to the service-connected disorders is 
missing from the claims file.  Such continual updating, with the 
associated requirement of RO review of the new evidence prior to 
Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would 
ultimately preclude the Board from ever adjudicating a claim.  
The Veteran has not submitted any statement indicating that his 
service-connected disorders have increased in severity since the 
most recent treatments and evaluations, or the April 2010 SSOC.  
He submitted additional evidence in June 2010, but he waived RO 
review of that evidence prior to Board adjudication.  

VA's duty to assist the Veteran by providing examinations when 
necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was afforded VA examinations in 
February 2010 to address the impact of his service-connected 
disabilities on his functioning, including in particular his 
capacity for substantially gainful employment.  These 
examinations were appropriately followed by review of the claim 
by the RO in the April 2010 SSOC.  The examinations, taken 
together with records of VA, private, and in-service treatment, 
and statements and testimony by the Veteran, as well as other 
evidence of record, are adequate for the Board's adjudication 
herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA 
examinations, taken as a whole, addressed both the medical 
findings upon current examination and the Veteran's history.  The 
Board finds that the evidence is sufficiently developed to allow 
the Board to answer questions required to be answered in this 
TDIU case, regarding the weight to be afforded the various 
elements of evidence presented and the level of severity of 
disability over the rating period.  The Board accordingly finds 
that the evidentiary record is sufficiently developed, including 
by the obtained VA examinations (which were themselves, taken as 
a whole, as discussed infra, adequately informed by the balance 
of the record), to allow the Board to adjudicate the claim based 
on informed medical findings and medical judgment.  

As discussed further infra, several evidentiary factors weigh 
against the likelihood that additional development will further 
the Veteran's claim in the present adjudication: the Veteran's 
fairly consistent reporting of comparatively severe and disabling 
flareups associated with some of his service-connected 
disabilities (specifically, the cervical spine disorder, 
migraines, and to some extent tinnitus) which flareups have not 
been objectively shown either upon treatment or examination; in 
light of the Veteran being found by examiners and treating 
medical personnel variously not to be putting out complete 
effort, not providing an inaccurate history, and being 
manipulative; based on diagnoses of antisocial and borderline 
personality (cluster B); and based on the VA tinnitus examiner's 
assessment upon review of the entire record that, notwithstanding 
his assertions of (effectively unsubstantiated) severe disability 
due to his service-connected conditions, that the Veteran is only 
impaired from substantially gainful employment by lifestyle 
choice involving substance abuse. 

Based on all of these evidentiary factors, the Board considers 
there to be no reasonable possibility that additional 
development, to include additional examinations or addenda to 
past examination reports or examinations during intervals of 
asserted flare-up of service-connected disabilities, would 
further the Veteran's claim for TDIU.  Accordingly, the Board 
determines that additional medical examination is not warranted.  
The Board makes this conclusion with full consideration of the 
duty to provide an adequate examination once an examination is 
afforded the Veteran.   See 38 C.F.R. §§ 4.1, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  The Board considers that 
duty also to be fulfilled in this case.  

The Board makes these conclusions notwithstanding our conclusions 
herein that the February 2010 VA examinations provided to 
evaluate the Veteran's service-connected cervical spine disorder, 
migraine headaches, and major depression were in isolation 
inadequate because the cervical spine disorder and migraine 
examinations provided medical opinions of severity of disability 
and impact on employability that the Board herein rejects based 
on those examiners' failure to consider  the Veteran's medical 
history, and because the mental health examination did not 
provide an opinion as to the Veteran's major depression's impact 
on functioning and employment.  While the cervical spine examiner 
and migraine examiner did not evaluate impairment due to 
disability based on adequate review of the Veteran's record, 
those examiners did provide a current examination, and this 
current examination reflected both objective or physical findings 
(to the extent present) and the Veteran's current contentions of 
symptoms and self-reported history.  Because the Board herein 
considers the claim in light of the current objective or physical 
findings by these examiners, and substantially rejects the 
Veteran's assertions of symptoms and past history of his 
disabilities based on his lack of credibility in making these 
assertions, we conclude that these two examinations were adequate 
for their purposes, in particular their purposes of establishing 
current findings and the Veteran's contentions.  These 
examinations are supplemented, for purposes of the Board's 
adjudication, by the informed medical conclusion of the tinnitus 
examiner, which the Board herein substantially relies upon in its 
determination of the impact of service-connected disabilities on 
the Veteran's capacity for substantially gainful employment.  The 
Board thus concludes that the VA examinations in February 2010 
for cervical spine disorder, migraine headaches, and tinnitus, 
taken together with all the evidence of record, are adequate for 
purposes of the Board's adjudication of the Veteran's appealed 
claim for TDIU.  

The February 2010 psychiatric examiner concluded that the 
diagnosis of major depression was erroneous, and hence provided 
no opinion regarding the impact of that disease on functioning 
including employment, precisely because the examiner concluded 
that the disease did not exist for this Veteran.  That 
psychiatric conclusion is supported in the record by medical 
findings reflective of the absence of major depression, and by 
the erroneous nature of the initial diagnosis of major depression 
in service, as noted by the February 2010 examiner.  
Specifically, as the examiner concluded, the Veteran's active 
abuse of alcohol at the time of the original diagnosis of major 
depression rendered the diagnosis inappropriate, with the correct 
diagnosis accordingly being a substance-induced mood disorder.  
The Board's own review of the record leads us to conclude that 
the examiner's diagnosis of substance-induced mood disorder (and 
not major depression) is entirely supported by the record, 
including particularly the absence of intervals (outside periods 
of incarceration or inpatient detoxification) during which the 
Veteran was not actively abusing alcohol and/or other substances, 
with mood alterations associated with long-standing and chronic 
substance abuse well-documented in the medical record.  The 
tinnitus examiner's conclusion that the Veteran's ongoing 
unemployment is a lifestyle choice associated with his ongoing 
polysubstance abuse and is not associated with other disability 
is thus entirely consistent with the findings of the psychiatric 
examiner in February 2010.  The Board accordingly finds that the 
VA mental health examination in February 2010, taken together 
with all the evidence of record, is also adequate for purposes of 
the Board's adjudication of the appealed claim for TDIU.  

The Board finds that the development required by the Board's 
March 2005 and June 2009 remands has been substantially 
fulfilled, with the requested development - obtaining additional 
VA treatment records and indicated private records (with the 
Veteran's assistance), obtaining the Veteran's vocational 
rehabilitation folder, VA examinations, and RO/AMC review of the 
claim and issuance of a SSOC - all being substantially fulfilled.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  As 
discussed supra, the requested examinations, when taken together 
with all the evidence of record, were adequate for the Board's 
adjudication, and hence substantially fulfilled the remand 
requirements for those examinations.  

Although the Veteran has asserted additional disability or 
greater severity of disability than was objectively found or 
supported upon examinations, his credibility in this regard has 
been substantially impeached, as discussed further infra.  The 
overwhelming weight of credible evidence of record is to the 
effect that additional disability significantly impacting 
employability associated with the Veteran's service-connected 
disorders will not be discovered by further examination, and 
hence the Board finds no credible basis for remand for 
examination in this case.  Accordingly, additional medical 
evaluation on the basis of subjective assertions by the Veteran, 
such as are presented in the record, would amount to no more than 
a fishing expedition.  Hence, further examination would 
constitute an unreasonable delay and expenditure of scarce VA 
resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 
473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

No further statement has been received by the Veteran or his 
representative indicating the existence of additional pertinent 
evidence not already requested and obtained.  Accordingly, we 
find that VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
flowing to the Veteran.  The Court of Appeals for Veteran Claims 
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

I.  Claim for TDIU

The Veteran claims entitlement to a total disability rating based 
on unemployability due solely to service-connected disabilities 
(TDIU).

A TDIU rating may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that if there is only one such disability it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities at least one disability must be ratable at 40 
percent or more and the combined rating must be at least 70 
percent or more.  38 C.F.R. § 4.16(a).  A veteran's age is not 
for consideration in making the determination.  38 C.F.R. § 4.19.

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an impairment 
so severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability, 
the record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors 
to be considered are the Veteran's education, employment history 
and vocational attainment (without consideration of his advanced 
age or of the effects of non-service-connected disabilities).  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where 
such an exceptional case is indicated, the Board is to refer the 
case to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  Id.

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations are 
found to be inadequate.  The governing norm in such cases, for 
individual disabilities, is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board is also not precluded from concluding, 
on its own, that referral for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) 
(BVA may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
reach such a conclusion on its own).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

In determining the weight to be assigned to evidence, credibility 
can be affected by multiple factors including inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, desire 
for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996).

The Veteran submitted his claim for TDIU on September 16, 2003.  
He is service connected for major depression, rated 50 percent 
disabling from August 11, 2001; ununited fracture of the spine at 
C6-C7, rated 10 percent disabling from August 11, 2001, and 20 
percent disabling effective from October 17, 2003; tinnitus, 
rated zero percent disabling from August 11, 2001, and 10 percent 
disabling from October 17, 2003; and migraine headaches, rated 
zero percent disabling from August 11, 2001, and 10 percent 
disabling from October 17, 2003.  

Based on the Veteran's having one service-connected disability 
rated 40 percent or more and additional service-connected 
disabilities combined to a disability rating of 70 percent 
beginning effective October 17, 2003, he qualifies for 
consideration of TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) beginning from that date.  (While the Board has in the 
Introduction to this case referred to the RO the issue of 
severance of service connection for major depression, that 
question was not outcome determinative in this case because the 
Board herein finds that even with continued service connection 
for major depression, TDIU is not warranted.)

In his September 2003 claim for TDIU, the Veteran reported that, 
although he had many good jobs after service he lost them either 
due to his injuring himself, potentially due to his cervical 
spine disorder, or because he has "let my mind get the best of 
me and I quit," potentially due to his service-connected mental 
disorder.

At his February 2005 hearing, the Veteran testified that he has 
had 30 jobs since being discharged from service, including 
selling cars, selling automobile insurance, working at Walmart, 
working at a factory, working for a landscaping company, and 
selling furniture.  He testified that he could not continue his 
job selling furniture because it required moving furniture which 
interfered with him physically, adding that he worked at that 
position for approximately a month and a half or perhaps two 
months.  He added that he also had anxiety attacks that kept him 
from working.  He testified to being given good positions 
including nearly management positions simply because of his 
service in the military, but that he would not keep the jobs, 
adding that he had simply walked off the job many times without 
even saying he was leaving.  

Also at the hearing, he testified that he was turned down for VA 
vocational rehabilitation prior to his beginning school which had 
been scheduled for VA vocational rehabilitation, when he was 
granted a 70 percent service-connected disability rating and was 
then (asserted by the Veteran to be on that basis) determined to 
be ineligible for vocational rehabilitation.  He added that he 
then tried some jobs, including painting, but found that he could 
not paint overhead for more than 10 minutes.  

On the basis of the Veteran's contentions in support of his claim 
and his testimony regarding difficulties with obtaining or 
retaining employment, the Board remanded the case to obtain a VA 
examination specifically to address the nature of his service-
connected disabilities and whether these resulted in incapacity 
for substantially gainful employment.  

Upon a VA examination for compensation purposes in November 2003, 
the Veteran reported having neck and upper back pain dating from 
a decompression injury in service.  He complained of agonizing 
neck pain of 6 to 10 out of 10 intensity, worse with stress, 
sneezing, or activity, and relieved with MS Contin and only 
briefly with a TENS unit.  He complained of functional impairment 
due to this persistent pain as well as inability to move his neck 
and pain radiating down the arms as well as numbness in the 
hands.  He also complained of migraine headaches also dating from 
the decompression injury, with these headaches occurring two to 
three times per week and lasting from 12 to 24 hours.  He 
asserted when he had a severe headache he was unable to do 
anything, and that anti-migraine medications did not help.  He 
further reported that on multiple occasions he had lost several 
days of work due to the headaches, though he did not know the 
number of days lost.  

At that examination, the Veteran was able to more his cervical 
spine to 80 degrees flexion, 20 degrees extension, 20 degrees 
right and left rotation, and 15 degrees right and left lateral 
bending.  He complained of pain with all motion.  The examiner 
further noted that the range of motion of the cervical spine was 
limited by pain, lack of endurance and fatigue.  Neurological 
examination showed upper extremity sensation and motor 
functioning to be normal, and reflexes 2+ at points tested in 
both upper extremities.  The examiner noted the established 
diagnosis of ununited fracture of C4-C7, as well as x-rays 
showing old fractures at C6 and C7, though without acute bony 
abnormality.  

At a November 2003 VA counseling evaluation to assess 
qualification for vocational rehabilitation services, the 
counselor noted that the Veteran was qualified for these services 
on the basis of his being service-connected at a 10 percent level 
for cervical spine problems, and at a 50 percent level for major 
depression.  However, the counselor further noted that the 
Veteran had failed to report for two scheduled requisite 
psychiatric evaluations, and failed to schedule a further 
psychiatric evaluation.  The counselor further noted the 
Veteran's documented borderline personality and drug abuse, with 
a history of declining drug rehabilitation in June 2002 and 
failure to keep scheduled appointments with behavioral medicine.  
The vocational rehabilitation office consulted with a treating 
physician who provided a statement that the Veteran was not a 
candidate for vocational rehabilitation due to drug use.  The 
counselor concluded that he "has an impairment primarily in the 
areas of working around and with others, engaging in competitive 
work, following instructions, performing a fast pace of work, 
lifting, pushing, pulling, squatting, climbing, kneeling, 
crawling, standing, walking, and sitting for prolonged periods of 
time.  He suffers from borderline personality and current drug 
use.  Medical records confirm that he is not mentally stable 
enough to participate in [vocational rehabilitation] services and 
benefits."  The counselor went on to conclude that the Veteran's 
service-connected disabilities as well as his drug use 
"contraindicate training or employment at this time."  The 
counselor further noted that the Veteran "cannot pass a drug 
test."  The counselor's opinion of non-employability and non-
trainability at the present time was based substantially on the 
Veteran's drug use, without a conclusion that the Veteran's 
service-connected disabilities in the absence of drug abuse would 
preclude employment or retraining.  

The Veteran provided survey responses in July 2007 for purposes 
of potentially constructing a substance abuse treatment plan.  He 
then informed of a history, since before service, of inveterate 
polysubstance abuse involving cocaine, 
amphetamine/methamphetamine, cannabis, 
hallucinogens/psychedelics, opiates, valium, alcohol, and 
tobacco.  He then reported recent use only of cannabis and 
alcohol, but with current and ongoing alcoholism involving 
drinking daily or almost daily, with 10 or more alcoholic drinks 
consumed on days when he drinks.  Subsequent treatment records 
provide no indication that the Veteran has ceased from practices 
of polysubstance abuse.  Rather, recent VA treatment facility 
records including as recently as March 2010 show ongoing 
polysubstance abuse, manipulative behavior, and belligerent 
behavior toward medical staff demanding treatments or care, to 
include additional detoxification admission.  

VA treatment records of November 2009 and December 2009 are 
assessed by the Board as illustrative of the Veteran's 
conditions, his drug dependence, and his ongoing complained-of 
pain condition from multiple sources.

A November 2009 VA primary care treatment record noted that the 
Veteran had been on a longstanding oxycodone regime following his 
March 2005 motor vehicle accident with significant orthopedic 
injuries.  He had requested that tapering of that drug be delayed 
to allow him to finish work associated with moving and home 
remodeling.  The treating physician then noted that urine drug 
screens had been positive for marijuana and amphetamines, and 
that they had once been negative for oxyomorphone metabolite.  
The Board notes that these self-reported activities an test 
results inform that the Veteran has ongoing drug abuse, does not 
refrain from physical activities, and may be redirecting 
(selling) drugs obtained by VA prescription.  A treating VA 
medical practitioner, as noted infra, provided such an assessment 
of likely redirecting of prescribed drugs.  

An addendum to that November 2009 treatment record provided a 
depression screening which was negative for depression 
indicators, including feelings of hopelessness about the future, 
thoughts of suicide, and past suicide attempts.  The physician 
noted that based on these responses further evaluation was 
indicated, but the Veteran refused further psychiatric 
evaluation.  

At a December 2009 mental health triage upon the Veteran 
presenting and seeking entry into a detoxification program, he 
acknowledged drinking a case of beer and other drinks every day, 
and using other drugs.  He averred that he could not stop using 
drugs when not in a detoxification program.  

In mid December 2009 the Veteran presented seeking early refill 
of his oxycodone, based on his reportedly having taken more than 
prescribed.  His past drug-seeking behavior was noted, and early 
refill was refused.  

Later in December 2009, he was seen for a history of chronic pain 
from multiple sources including arthritic symptoms, with 
complained-of frequent breakthrough pain episodes despite 
medications.  The treating physician addressed efforts to better 
control reported pain prior to efforts to taper oxycodone, while 
acknowledging the Veteran's polysubstance abuse and high risk for 
opioid abuse.  

A VA mental health status examination still later in December 
2009 noted that the Veteran, upon discussion, was able to 
acknowledge that most of his problem areas of his life were due 
to alcohol and drug use.  He vacillated between seeking to stop 
oxycodone use, and wishing to continue use, while admitting to 
ongoing significant alcohol use, as well as methamphetamines.  
The examiner noted that the Veteran had at least five prior DUIs 
(driving-under the-influence-of-intoxicant charges), with several 
causing him to nearly kill himself and injure others.  The 
examiner also noted that when the Veteran reported that he would 
not have difficulty stopping oxycodone because he had ceased 
taking them  six days prior, the examiner asked that the Veteran 
bring in the remainder for counting and the Veteran became angry.  
By this and a subsequent response, the examiner surmised that the 
Veteran had sold the drugs.  

At a February 2010 VA examination of the cervical spine, the 
Veteran's history of decompression chamber injury in June 1999 
was noted.  He reported that he had pain, stiffness, weakness, 
and lack of endurance since that injury, with pain of 8/10 
severity and lasting hours each day, precipitated by turning, 
sneezing, and talking, and relieved with medications and rest.  
The Veteran reported using an assistive device at times for 
walking, but being able to walk half a mile.  He contended that 
he had falls, but that his ambulation was not unsteady.  The 
Veteran contended that flare-ups affected his daily functional 
activities and self-care.  He denied impairment in daily 
functional activities when he did not have a flare-up.  

At that February 2010 VA spine examination, however, the examiner 
noted that the Veteran did not appear to be making a sincere 
effort in his performance of ranges of motion.  Demonstrated 
range of motion was from 5 to 45 degrees flexion, 5 to 45 degrees 
extension, 5 to 45 degrees right and left lateral flexion, and 5 
to 80 degrees right and left lateral rotation.  The examiner also 
note that there was no additional limitation of range of motion 
with three repetitions due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner also found no fixed 
deformities, postural abnormalities, or muscular abnormalities.  
Neurological sensory and motor functioning and reflexes were also 
intact in the upper extremities.  The examiner reviewed the most 
recent X-ray, which showed a small avulsion fracture at C-7.  
There were no Waddell's signs.  The examiner reviewed current X-
rays and assessed no acute fracture or subluxation of the 
cervical spine, with degenerative disc narrowing and osteophytes 
noted at C5-C6 which appeared stable since February 2009.  Soft 
tissues appeared normal.  The February 2010 VA spine examiner 
concluded that the Veteran's reported constant waxing and waning 
pain "would cause him to be unreliable in a work setting."  The 
examiner entirely failed to consider or address the Veteran's 
ongoing history of polysubstance abuse and any association this 
might have with his reported ongoing pain.  The examiner also 
entirely failed to note the Veteran's diagnosed personality 
disorders and the likelihood that these might mitigate the 
reliability of the Veteran's self-report of symptoms of 
disability.  

Upon a February 2010 VA examination for the Veteran's headaches, 
the Veteran reported that he had headaches that occurred at least 
weekly and lasted from a few hours to a day or more, and caused 
nausea and vomiting.  The Veteran reported lying down until the 
headaches passed.  He reported that oxycodone was his drug of 
choice for headache treatment.  The examiner diagnosed migraine 
headaches, and assessed that the Veteran would be unable to work 
when he had the headaches because he took "a drug like oxycodone 
for relief."  While the examiner reported that he had reviewed 
the claims file, he entirely failed to note the Veteran's history 
of substance abuse including daily alcohol abuse, and failed to 
comment on the possibility of any interrelationship between drug 
or alcohol abuse and the headaches.  This examiner also entirely 
failed to note the Veteran's diagnosed personality disorders and 
the likelihood that these might mitigate the reliability of the 
Veteran's self-report of symptoms of disability.  

Upon a February 2010 VA mental health examination, the examiner 
noted that the Veteran's history was both erratic and inaccurate.  
Accordingly, the examiner obtained past data from medical 
records.  The Veteran reported an extensive drug and alcohol 
history beginning from his mid-teens and continuing to the 
present.  He also provided a detailed history post service, and 
indicated that when he obtained a good job he would be in too 
much pain to do the job and would quit.  He also provided a 
history of use of drugs and alcohol throughout his adult life, 
but he denied DUIs.  The examiner noted that the Veteran had five 
DUIs on his record, and also noted that he was in denial about 
his severe substance abuse problems.  The examiner carefully 
reviewed past mental health treatment records, and noted that the 
Veteran had a long history of polysubstance dependence 
alternating with incarcerations, and that his primary drugs were 
amphetamine, alcohol, and opioid.  The examiner further noted 
that the Veteran only worked for short periods of time due to 
drugs or alcohol interfering with work. 

The February 2010 mental health examiner found no depression or 
depressed mood or anxiety.  The examiner noted that while the 
Veteran had in the past endorsed depressive symptoms and was 
diagnosed with dysthymia, these symptoms were in the context of 
heavy drug and alcohol dependence.  The examiner concluded that, 
although the Veteran was diagnosed with major depressive 
disorder, there was no evidence of this disorder, with the 
Veteran having been actively drinking when in treatment in 
service and treated with Zoloft.  The examiner concluded that the 
appropriate diagnosis was substance-induced mood disorder, not 
major depressive disorder.  The examiner also noted past 
personality assessments, and assessed cluster B personality 
disorder, consisting of both antisocial and borderline disorders.  
 
Upon a February 2010 VA examination of the Veteran for his 
service-connected tinnitus, the examiner noted the Veteran's 
report of tinnitus with onset in 2000 following an explosion.  
The Veteran complained that the tinnitus was constant and 
interfered with his sleep and conversation.  He also associated 
the tinnitus with dizziness and loss of consciousness.  He 
further contended that he had lost consciousness for a few 
seconds a few days before, and expressed concern that he might 
lose consciousness at work.  Clinical examination of the ears was 
entirely negative.  The examiner reviewed the Veteran's claims 
file and the recent psychiatric evaluation, and opined that for 
the Veteran, being unemployed was a lifestyle choice rather than 
a condition necessitated by his disabilities.  

The Board observes that the Veteran's complaints of frequent 
flare-ups of severely disabling pain associated with his cervical 
spine disorder, of severe tinnitus, and of frequent and severe 
migraine headaches, are all entirely subjective.  While there are 
some objective cervical spine conditions to support his pain 
complaints, peripheral neurological findings did not support the 
Veteran's complaints of radiating pain and numbness in the upper 
extremities.  Notably, VA cervical spine and migraine headache 
examiners in February 2010 failed to address the Veteran's 
polysubstance abuse as potentially impacting his reported pain 
symptoms, or as motivating reports of pain flare-ups that may not 
in fact be present.  They also failed to note the possibility 
that the Veteran was an inaccurate or unreliable historian of his 
medical conditions and symptoms, including in light of his 
diagnosed personality disorders and his history of being 
manipulative with medical personnel, while the VA mental health 
examiner was quick to note that the Veteran's self-reported 
history was both erratic and inaccurate.  While the February 2010 
cervical spine examiner noted the absence of Waddell's signs, 
those necessarily would not indicate the presence or absence of 
asserted flare-ups of pain when the Veteran was not asserting 
that he had a flare-up of pain at the time of examination.  

In view of the foregoing, the Board must ultimately conclude that 
the VA examiners for the Veteran's cervical spine and migraine 
headaches relied erroneously on an uncritically accepted 
narrative of symptom history provided by the Veteran, with the 
examiners not informing their understanding of that self-reported 
history by any indicated review of any pertinent details of the 
Veteran's documented history, including particularly his long 
history of polysubstance abuse including alcohol and opioid 
abuse, his antisocial and borderline personality disorders, his 
drug seeking behaviors, his history of manipulativeness and 
against VA medical personnel, and his significant injuries due to 
an automobile accident in March 2005.

The weight of the evidence reflects that the Veteran's failure to 
obtain or maintain ongoing employment is most likely due to 
ongoing polysubstance abuse and personality disorders rather than 
any other causes, with the exception of an interval of 
significant physical disability following a motor vehicle 
accident in March 2005 with severe injuries requiring prolonged 
rehabilitation.  That motor vehicle accident notably resulted 
from the Veteran traveling at a high rate of speed while 
"high", crossing the median, and striking another vehicle head-
on.  Thus this period of work incapacity was also ultimately due 
to the Veteran's substance abuse, possibly coupled with 
manifestations of his diagnosed antisocial and borderline 
personality disorders.  

The Veteran has provided a June 2010 VA treating physician's 
letter clearly intending to be supportive of the proposition that 
the Veteran's service-connected disabilities have caused or 
substantially contributed to an inability to work.  However, the 
Board here concludes that the substantial failures of this 
letter's author to differentiate service-connected disability 
from non-service-connected disability, and to ascribe a level of 
work-related impairment to the Veteran's service-connected 
disabilities only, renders this opinion ultimately of little 
support for the Veteran's TDIU claim.  

Specifically, this physician notes significant disability 
attributable to the Veteran's disorders of the left knee, left 
leg, lumbosacral spine, and Hepatitis C, none of which are 
service connected.  The physician instead notes significant 
injuries that resulted from the 2005 automobile accident, 
concludes that the Veteran made substantial recovery from those 
injuries, and proceeds to conclude that the Veteran had 
substantial incapacity for employment due to pain which was 
related to disorders that were present prior to that March 2005 
accident.  However, although disorders of the  left knee, left 
leg, lumbosacral spine, and Hepatitis C may have been present 
prior to March 2005, those disorders remain ineligible for 
consideration in support of the TDIU claim.  

The VA physician in the June 2010 letter opines that complaints 
due to the Veteran's several pre-2005-accident disabilities are 
substantially uncontrolled in their pain presentations due to the 
Veteran's ongoing polysubstance abuse and the preclusion, as a 
result of that abuse, from use of narcotic medication to 
effectively control pain from those disabilities.  Such an 
argument presents an interesting legal question.  Specifically, 
is there a bar, under 38 C.F.R. § 3.301, from entitlement to 
additional disability compensation based on illicit substance 
abuse, where that abuse directly results in additional disability 
(in this case due to inability to effectively control pain)?  The 
Board notes that under 38 C.F.R. § 3.301(d), injury or disease 
incurred in active military service shall be deemed not to have 
been incurred in line of duty if the injury or disease was the 
result of the Veteran's abuse of alcohol or drugs.  Here, the 
disability that results because pain cannot be controlled is 
clearly due to the Veteran's abuse of drugs, and hence the Board 
might conclude that such additional pain-related disability must 
be deemed not to have been incurred "in line of duty".  
However, such a determination is not necessary to the present 
decision, and the Board will not hasten to resolve that legal 
question.  Instead, the Board herein concludes that the weight of 
the evidence is against finding that the service-connected 
disabilities, to include associated pain and disability due to 
pain resulting from those disabilities, preclude substantially 
gainful employment for this Veteran.  

As already noted, the VA physician, in her June 2010 letter, 
failed to identify or differentiate those disorders for which the 
Veteran is service connected from those for which he is not, and 
hence her assessment of pre-March-2005- injury disabilities 
causing unemployability due to poorly controlled pain is 
ultimately not significantly supportive of the TDIU claim.

The Board must ultimately weigh the credibility of presented 
evidence, and the Board here finds lack of credibility in the 
Veteran's assertions of disability to be entirely consistent with 
accounts within the VA treatment records of variable or 
contradictory histories, and of manipulativeness of the Veteran 
in his dealings with medical staff.  See Caluza, supra.  This is 
also consistent with the diagnoses within VA medical records of 
antisocial and borderline (cluster B) personality disorders.  

Upon thorough review of the record on appeal, the Board concludes 
that, for the entire rating period beginning up to one year prior 
to the September 16, 2003, date of claim for TDIU, the weight of 
the evidence has been and continues to be against the Veteran's 
service-connected disorders preventing him from obtaining or 
sustaining substantially gainful employment.  38 C.F.R. § 4.16 
(a), (b).  The weight of the evidence is to the effect that, in 
the absence of his ongoing polysubstance abuse, he would be 
capable of obtaining and retaining substantially gainful 
employment, and hence would not be precluded from substantially 
gainful employment due solely to his service-connected 
disabilities.  The greater weight of the evidence is against the 
Veteran's service-connected disabilities causing or substantially 
contributing to this long-standing history of polysubstance 
abuse, which abuse pre-existed service and has not substantially 
abated (as reflected in the record) except during intervals of 
either in-patient detoxification or incarceration.  

As already discussed, the Board discounts the opinions of the 
February 2010 VA spine and migraine examiners regarding the 
disabling nature of those disabilities, because those examiners 
failed to address or consider within their reports or provide any 
analysis addressing highly relevant history of ongoing 
polysubstance abuse, manipulativeness in dealings with medical 
personnel, and cluster B personality disorders.  The Board 
concludes that the weight of the evidence supports the conclusion 
of the February 2010 VA tinnitus examiner, that the Veteran would 
be capable of substantially gainful work in the absence of his 
ongoing polysubstance abuse.  Hence, the Board finds that the 
weight of the evidence is against the Veteran's service-connected 
disabilities precluding him from obtaining or retaining 
substantially gainful employment.  Thus, the preponderance of the 
evidence is against the Veteran's claim for TDIU under 38 C.F.R. 
§ 4.16(a), (b), and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board also considers referral of the claim for TDIU on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b).  However, 
the Board herein discounts the credibility of the Veteran's 
assertions of disabling flareups of cervical and migraine 
disabilities, and of severe tinnitus disability, based on the 
absence of his credibility in these assertions and the absence of 
corroboration of such incidents. The Board also herein otherwise 
finds that the evidence preponderates against finding that the 
Veteran's service-connected disabilities, either individually or 
collectively, result in special circumstances affecting 
employability so as to remove them from the ambit of regular 
consideration of unemployability including based on schedular 
standards.  There is no suggestion of prolonged periods of 
hospitalization due to service-connected disabilities.  The 
weight of the evidence is against marked interference with 
employment due to service-connected disabilities, or other such 
considerations supported by the record to place the Veteran's 
service-connected conditions in a status other than that 
represented or addressed by regular Rating Schedule standards, 
under which his disabilities are now evaluated. 

Rather, the Board herein discounts medical examiners' or treating 
physicians conclusions based on the Veteran's assertions of 
severe disabilities at times of flareups not documented in 
medical records, and otherwise discounts medical opinions not 
based on adequate consideration of the Veteran's medical history, 
including polysubstance abuse and its effects upon his 
functioning, including employment.  As already discussed, the 
Board instead has found the weight of the evidence to favor the 
February 2010 medical examiner's conclusion, based on 
consideration of the entire record, that disabilities, including 
service-connected disabilities, other than the Veteran's ongoing 
polysubstance abuse, do not preclude substantially gainful 
employment.  Hence, referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
("if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required." 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


